EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of May 3, 2017
(the “Effective Date”), between Nemus Bioscience, Inc., a Nevada corporation
(the “Company”), and Schneider Finance LLC, a Nevada limited liability company
(the “Purchaser”).

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D promulgated thereunder;

 

WHEREAS, the Company has authorized a new series of its preferred stock, par
value $0.001 per share, which shall be called the Company’s Series E Preferred
Stock (the “Preferred Stock”), and shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) (as so
converted, the “Conversion Shares”) in accordance with the terms of the
Company’s Certificate of Designation in the form attached hereto as Exhibit A
(the “Certificate of Designation”);

 

WHEREAS, the Company desires to issue and sell 1,000,000 shares (the “Preferred
Shares”) of the Company’s Preferred Stock at a purchase price of $20.00 per
Preferred Share (the “Purchase Price”) with a conversion price of $0.30 per
Preferred Share (subject to adjustment as set forth in the Certificate of
Designation); and

 

WHEREAS, concurrently with the execution and delivery of the Agreement, and as a
condition to the willingness of the Company to enter into the Agreement, an
affiliate of the Purchaser has entered into a guarantee dated as of the date
hereof (the “Guarantee”), a copy of which has been delivered to the Company.

 

WHEREAS, the Purchaser desires to purchase from the Company the Preferred Shares
subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED HEREIN, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO
BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE AS FOLLOWS:

 

SECTION 1.

PURCHASE AND SALE OF PREFERRED SHARES

 

1.1. Purchase and Sale. At the Closing, the Purchaser agrees to purchase, and
the Company agrees to sell and issue to the Purchaser, the Preferred Shares at
the Purchase Price. The aggregate Purchase Price of the Preferred Shares shall
be Twenty Million Dollars ($20,000,000).

 



  1

   



 

1.2. Closing. The purchase, sale and issuance of the Shares (the “Closing”)
shall take place at the offices of the Company as promptly as practicable
hereafter at 1:00 p.m., local time, on such date as is mutually agreed to by the
Company and the Purchaser in writing, but not later than July 10, 2017 (the
“Closing Date”).

 

1.3. Obligations at Closing. At the Closing:

 

(a) The Purchaser shall: (i) pay the Purchase Price by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company and (ii) deliver to the Company such other documents relating to the
transaction as the Company or its counsel may reasonably request (the
“Transaction Documents”).

 

(b) The Company shall: (i) execute and deliver the Transaction Documents to the
Purchaser (ii) file or cause to be filed the Certificate of Designation with the
Secretary of the State of Nevada and (iii) deliver to the Purchaser stock
certificates (in the denominations as the Purchaser shall request) representing
the Preferred Shares duly executed on behalf of the Company and registered on
the books of the Company in the name of the Purchaser.

 

SECTION 2.

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

The Purchaser hereby represents and warrants as of the date hereof and as of the
Closing Date to the Company as follows (unless as of a specific date therein):

 

(a) Investment Purpose. The Purchaser (i) is acquiring the Preferred Shares and
(ii) upon conversion of the Preferred Shares, will acquire the Conversion Shares
then issuable (the Preferred Shares and the Conversion Shares, collectively, are
referred to herein as the “Securities”), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act; provided, however, that by making the representations
herein, the Purchaser does not agree to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

 

(b) Purchaser Status. The Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. The Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(c) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 



  2

   



 

(d) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(e) Legend. The Purchaser agrees to the imprinting of a legend on any of the
Securities in the following form:

 



 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 



 

(f) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review all reports, schedules, forms, statements and other
documents including the exhibits attached thereto, filed by the Company under
the Securities Act or the Exchange Act (the “SEC Reports”) and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
Subsidiaries (as defined below) and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense.

 

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 



  3

   



 

(h) Transfer or Resale. The Purchaser understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Purchaser shall have
delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Purchaser provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act (or a successor rule
thereto) (“Rule 144”); (ii) any sale of the Securities made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder. Notwithstanding the foregoing, the Securities
may be pledged in connection with a bona fide margin account or other loan
secured by the Securities.

 

(i) Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable against the Purchaser in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(j) Residency. The Purchaser is a resident of that jurisdiction specified on the
signature page hereto.

 

(k) Guarantee. The Purchaser shall have at the Closing immediately available
funds necessary to consummate the Closing. Concurrently with the execution of
this Agreement, SB Securities Ltd., an affiliate of the Purchaser, has delivered
to the Company a duly executed Guarantee by and between the Company and SB
Securities Ltd. pursuant to which SB Securities Ltd. has committed to guarantee
the payment of the Purchase Price at Closing.

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants as of the date hereof to the
Purchaser as follows:

 



  4

   



 

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns the capital stock or holds an equity or similar interest)
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authorization to own properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, financial condition or prospects of the
Company and its Subsidiaries taken as a whole, or on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below) or the
Certificate of Designation.

 

(b) Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and each of the Transaction
Documents, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the execution and filing of the Certificate of Designation by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation the issuance of the Preferred Shares and
the reservation for issuance and the issuance of the Conversion Shares issuable
upon conversion or exercise thereof, have been duly authorized by the Company’s
Board of Directors and except as set forth in the SEC Reports, no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, and (iv) this Agreement and, when executed and
delivered, the other Transaction Documents, constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

(c) Capitalization. The authorized capital stock of the Company consists of (i)
236,000,000 shares of Common Stock, of which as of March 31, 2017, 27,310,663
shares are issued and outstanding; 1,130,000 shares are issuable and reserved
for issuance pursuant to outstanding stock options; 857,500 shares are reserved
for future issuance under the Company stock option and/or purchase plans;
11,649,500 shares are issuable and reserved for issuance pursuant to outstanding
warrants; and 17,325,500 shares are issuable and reserved for issuance pursuant
to securities (other than the Preferred Shares) exercisable or exchangeable for,
or convertible into, shares of Common Stock and (ii) 20,000,000 shares of
preferred stock, of which as of the date hereof, 3625.375 shares of Series B
Preferred Stock and 706 shares of Series D Preferred Stock are issued and
outstanding. All of such outstanding shares have been and are, or upon issuance
will be, validly issued, fully paid and nonassessable.

 



  5

   



 

Except as set forth above and in the SEC Reports, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company; (ii) there are
no outstanding debt securities issued by the Company; (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (v) there are no outstanding securities of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement; and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company has furnished
to the Purchaser true and correct copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.

 

(d) Issuance of Securities. The Preferred Shares are duly authorized and, upon
issuance in accordance with the terms hereof, shall be (i) validly issued, fully
paid and non-assessable, (ii) free from all taxes, liens and charges with
respect to the issuance thereof and (iii) entitled to the rights and preferences
set forth in the Certificate of Designation. At least 66,666,667 shares of
Common Stock have been duly authorized and reserved for issuance upon conversion
of the Preferred Shares. Upon conversion or exercise in accordance with the
Certificate of Designation, the Conversion Shares will be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issuance thereof, with the holders being entitled to all rights accorded
to a holder of Common Stock. The issuance by the Company of the Securities is
exempt from registration under the Securities Act. The offer and sale by the
Company of the Preferred Shares is being made in reliance upon the exemption
from registration set forth in Rule 506 of Regulation D and/or Regulation S
under the Securities Act and is only being made to “accredited investors” that
meet the requirements of Rule 501(a) of Regulation D and similar exemptions
under state law.

 



  6

   



 

(e) No Conflicts. Except as set forth in the SEC Reports, the execution,
delivery and performance of the Transaction Documents by the Company, the
performance by the Company of its obligations under the Certificate of
Designation and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the reservation for issuance
and issuance of the Conversion Shares) will not (i) result in a violation of the
Articles of Incorporation, any certificate of designation of any outstanding
series of preferred stock of the Company or the By-laws; (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party; or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the principal market or exchange on which the Common Stock is
traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

 

(f) Acknowledgment Regarding the Purchaser’s Purchase of Preferred Shares. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of arm’s length purchaser with respect to the Transaction Documents and
the Certificate of Designation and the transactions contemplated thereby. The
Company further acknowledges that the Purchaser is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the Certificate of Designation and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the Certificate of Designation and the transactions contemplated
thereby is merely incidental to the Purchaser’s purchase of the Securities.

 

(g) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the Securities Act or cause this offering of Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, nor will the Company or any of its
Subsidiaries take any action or steps that would require registration of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings.

 



  7

   



 

(i) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in a union labor dispute or, to the knowledge of the Company or any of
its Subsidiaries, is any such dispute threatened. None of the Company’s or its
Subsidiaries’ employees is a member of a union, neither the Company nor any of
its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer (as defined in Rule 501(f) of the Securities Act)
has notified the Company’s Board of Directors that such officer intends to leave
the Company or otherwise terminate such officer’s employment with the Company
and the Company does not expect to terminate any such officer during the six
months following the date of this Agreement.

 

(j) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and for
which the Company has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(k) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

 

(l) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(m) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) any filings required pursuant to Exchange Act, (ii) any notice and/or
application(s) to each applicable trading market for the issuance and sale of
the Securities and the listing of the Conversion Shares for trading thereon in
the time and manner required thereby and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 



  8

   



 

(n) SEC Reports; Financial Statements. Since October 31, 2014, the Company has
filed all SEC Reports on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

(o) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 trading day prior to the
date that this representation is made.

 

(p) Litigation. Except as disclosed to the Purchaser, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 



  9

   



 

(q) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(r) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(s) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



  10

   



 

(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(u) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(v) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the applicable Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed annual report under the Exchange Act (such date, the “Evaluation
Date”). The Company presented in its most recently filed annual report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company or its Subsidiaries.

 



  11

   



 

(w) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 2, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the applicable
trading market.

 

(x) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(y) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any trading market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

 

(z) Application of Takeover Protections. The Company and the Board of Directors
of the Company have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchaser’s ownership of the Securities.

 



  12

   



 

(aa) Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the applicable Closing Date.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.

 

(bb) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

 



  13

   



 

(cc) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 

(dd) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(ee) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(ff) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon the Purchaser’s request.

 

(gg) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(hh) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.

 



  14

   



 

(ii) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchaser a copy of any disclosures
provided thereunder.

 

(jj) Other Covered Persons. The Company is not aware of any person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of the Purchaser in connection with
the sale of any securities under Regulation D.

 

(kk) Notice of Disqualification Events. The Company will notify the Purchaser in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(ll) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

 



  15

   



 

SECTION 4.

BOARD COMPOSITION

 

4.1. Board Composition; Appointment of Director Designees. On the Closing Date
or as soon as practicable thereafter, the Purchaser shall propose three (3)
designees to be added to the Board of Directors (the “Director Designees”). All
Director Designees must complete the Company’s director questionnaire and
satisfy the corporate governance guidelines of the Company, NASDAQ and NYSE to
the satisfaction of the Board of Directors and shall not otherwise be restricted
from serving on the board of directors of a U.S. public company. The Board of
Directors shall promptly thereafter take all actions necessary to increase the
number of directors that shall constitute the entire Board of Directors from
five (5) to eight (8) and appoint to the Board of Directors the Director
Designees to serve until their successors are elected and qualified or their
resignation or removal in accordance with the bylaws of the Company. The rights
provided under this Section 4 are the exclusive rights of the Purchaser and are
not transferable.

 

4.2. Nominations of Director Designees. For so long as the Purchaser’s ownership
of the outstanding voting securities of the Company is at least thirty three
percent (33%), on an as-converted basis, any Director Designee (including any
successor pursuant to Section 4.3 below) designated by the Purchaser shall be
nominated by the Board of Directors (or a committee thereof) for election at the
annual meeting of stockholders at which such Director Designee’s term will
expire. At least ninety (90) days prior to any such annual meeting at or by
which directors are to be elected, the Purchaser shall notify the Company in
writing of the Director Designee to be nominated for election as a director. The
Company shall disclose in its proxy the nominated Director Designee(s). In the
absence of any such notification, it shall be presumed that the Purchaser’s then
incumbent Director Designee(s) has been designated.

 

4.3. Successor Director Designees. If a Director Designee shall cease to serve
as a director for any reason, the Purchaser shall notify the Company in writing
of the individual to replace such Director Designee, and the Company’s Board of
Directors shall appoint and elect such replacement director to serve out the
remaining term of the existing director.

 

4.4. Indemnification Agreements. The Company shall enter into an Indemnification
Agreement with each Director Designee and any successor Director Designee prior
to the commencement of his or her service on the Board of Directors.

 



  16

   



 

SECTION 5.

INVESTMENT COMMITTEE

 

On the Closing Date, the Company shall take all actions necessary to establish
an investment committee of the Board of Directors (the “Investment Committee”)
(and will maintain the Investment Committee for so long as the Purchaser
continues to hold all the unconverted Preferred Shares), comprised of three (3)
directors of the Company, all of which shall be the Director Designees. The
purpose of the Investment Committee will be to review and approve any use of the
net proceeds received by the Company from the sale of the Preferred Shares
pursuant to this Agreement that is not consistent with the Company’s budget,
which has been provided to the Purchaser on or prior to the date hereof. The
proceeds from the sale of the Preferred Shares received by the Company, after
the payment of any expenses and fees, shall be deposited into one or more bank
accounts (“Operating Account(s)”) at one or more reputable banking institutions
in the United States as agreed to by the parties. The Operating Account(s) shall
be established under the Company’s tax identification number and the Chief
Financial Officer of the Company shall be the signatory for the Operating
Account(s). Any disbursements or transfers of the net proceeds of the Purchase
Price from the Operating Account(s) that are not consistent with the Company’s
budget, which has been provided to the Purchaser through the Company’s virtual
data room, shall require the affirmative vote of at least a majority of the
members of the Investment Committee.

 

SECTION 6.

SECURITY INTEREST

 

6.1. For as long as any of the Preferred Shares remain unconverted and held by
the Purchaser, subject to any liquidation rights of the Series B Preferred Stock
of the Company, the Company grants to the Purchaser to the fullest extent
possible a continuing security interest in the Company’s net operating loss
carryovers and all of the Company’s right, title and interest in, to and under
its intellectual property, including, without limitation, pursuant to the
Company’s license agreements with the University of Mississippi. The Purchaser’s
Preferred Stock will also include certain liquidation rights as set forth in the
Certificate of Designation.

 

6.2. Notwithstanding anything to the contrary contained in this Agreement, the
security interest provided by this Section 6 is non-assignable and
non-transferrable by the Purchaser.

 



  17

   



 

SECTION 7.

MISCELLANEOUS

 

7.1. Governing Law; Arbitration. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of Nevada,
without regard to its choice-of-laws or conflicts-of-law rules. All claims,
disputes and other matters in question arising out of, or relating to, this
Agreement or the performance hereof, shall be submitted to, and determined by,
arbitration if good faith negotiations among the parties hereto, if any, do not
resolve such claim, dispute or other matter. Such arbitration shall proceed in
accordance with the then-current rules for arbitration established by Judicial
Arbitration Mediation Services, Inc./ENDISPUTE (“JAMS”), unless the parties
hereto mutually agree otherwise, and pursuant to the following procedures: (i)
the Company on the one hand and the Purchaser on the other hand shall appoint an
arbitrator from the JAMS panel of retired judges, and those party-appointed
arbitrators shall appoint a third arbitrator from the JAMS panel of retired
judges within ten (10) days. If the party-appointed arbitrators fail to appoint
a third arbitrator within the ten (10) days, such third arbitrator shall be
appointed by JAMS in accordance with its rules; (ii) reasonable discovery shall
be allowed in arbitration; (iii) all proceedings before the arbitrators shall be
held in Orange County, California; (iv) the award rendered by the arbitrators
shall be final and binding, and judgment may be entered in accordance with
applicable law and in any court having jurisdiction thereof; (v) the award
rendered by the arbitrators shall include (a) a provision that the prevailing
party in such arbitration recover its costs relating to the arbitration and
reasonable attorneys’ fees from the other party, (b) the amount of such costs
and fees, and (c) an order that the losing party pay the fees and expenses of
the arbitrators. The arbitrator shall by the agreement of the parties expressly
be prohibited from awarding punitive damages in connection with any claim being
resolved by arbitration hereunder.

 

7.2. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile or portable document
format (“PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile or PDF signature.

 

7.3. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.4. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 



  18

   



 

7.5. Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Purchaser, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein.
This Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Purchaser or its assigns. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Preferred Shares then outstanding. No consideration shall
be offered or paid to any person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents or the Certificate of
Designation unless the same consideration also is offered to all of the parties
to the Transaction Documents or holders of the Preferred Shares, as the case may
be.

 

7.6. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally or by electronic mail; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Nemus Bioscience, Inc.

c/o Brian S. Murphy, Chief Executive Officer

600 Anton Blvd., Suite 1100

Costa Mesa, CA 92626

Facsimile: 949-266-0346

 

If to the Purchaser, to it at the business address, email or facsimile number
set forth on the signature page hereto or at such other address and/or facsimile
number and/or to the attention of such other person(s) as the recipient party
has specified by written notice given to each other party five (5) calendar days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communications,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 



  19

   



 

7.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares. The Company shall not assign
this Agreement or any rights or obligations hereunder, including by merger or
consolidation, without the prior written consent of the Purchaser. The rights
under this Agreement are assignable by the Purchaser without the consent of the
Company; provided, however, that any such assignment shall not release the
Purchaser from its obligations hereunder unless such obligations are assumed by
such assignee and the Company has consented to such assignment and assumption,
which consent shall not be unreasonably withheld. Notwithstanding anything to
the contrary contained in the Transaction Documents or the Certificate of
Designation, the Purchaser shall be entitled to pledge the Securities in
connection with a bona fide margin account or other loan secured by the
Securities. Notwithstanding anything to the contrary contained in this Section
7.7, the provisions of Section 6 shall not be assignable or transferrable.

 

7.8. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

7.9. Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 2 and 3, and the agreements and covenants set
forth in Sections 6 shall survive the Closing.

 

7.10. Publicity. The Company and the Purchaser shall have the right to approve
before issuance any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company
shall be entitled, without the prior approval of the Purchaser, to make any
press release or other public disclosure with respect to such transactions as
the Company reasonably believes, after consulting with its counsel, to be
required by applicable law and regulations (although the Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).

 

7.11. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

7.12. Placement Agent. Other than as disclosed to the Purchaser, the Company
acknowledges that it has not engaged a placement agent in connection with the
sale of the Preferred Shares.

 

7.13. Remedies. The Purchaser shall have all rights and remedies set forth in
the Transaction Documents and the Certificate of Designation and all rights and
remedies which the Purchaser has been granted at any time under any other
agreement or contract and all of the rights which Purchaser has under any law.
Purchaser shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.

 



  20

   



 

7.14. Indemnification of the Purchaser. Subject to the provisions of this
Section 7.14, from and after the Effective Date for a period of one (1) year,
the Company will indemnify and hold the Purchaser and the directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title) of the Purchaser (each,
a “Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
affiliates, by any stockholder of the Company who is not an affiliate of such
Purchaser Parties, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 7.14 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity obligation contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

[The remainder of this page is intentionally left blank.]

 

  21

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



NEMUS BIOSCIENCE, INC.

 

 

 

By:

 /s/ Brian S. Murphy

 

Name:

Brian S. Murphy

 

Title:

Chief Executive Officer and

Chief Medical Officer

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



 

   



 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Schneider Finance LLC

 

Signature of Authorized Signatory of Purchaser: /s/ John A. Corky Severson

 

Name of Authorized Signatory: John A. Corky Severson

 

Title of Authorized Signatory: Company Director and Partner

 

Email Address of Authorized Signatory:

 

Facsimile Number of Authorized Signatory:
_____________________________________________

 

Address for Notice to Purchaser:

 

Schneider Finance LLC

 

610 Newport Center Drive, Suite 480

 

Newport Beach, CA 92660

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Residency of Purchaser (if not same as address for
notice):_________________________________

 

Subscription Amount: $ 20,000,000

 

Number of Preferred Shares: 1,000,000

 

Tax ID Number:

 



 

   



 

Exhibit A

 

Certificate of Designation

 

NEMUS BIOSCIENCE, INC.

Attachment to Certificate of Designation

 

CERTIFICATE OF DESIGNATION

OF

SERIES E PREFERRED STOCK

 

Nemus Bioscience, Inc., a Nevada corporation (the “Corporation”), in accordance
with the provisions of the Nevada Revised Statutes (as amended from time to
time, “NRS”) 78.195 and 78.1955, does hereby certify that, pursuant to the
authority conferred upon the board of directors of the Corporation (the “Board
of Directors”) by the Corporation’s articles of incorporation, as heretofore
amended to date (the “Articles of Incorporation”), the Board of Directors has,
by a resolution duly adopted pursuant thereto, designated a series of the
Corporation’s preferred stock, par value $0.001 per share, as “Series E
Preferred Stock” having the voting powers, designations, preferences,
limitations, restrictions and relative rights set forth as follows:

 

1. Definitions. For purposes of this Certificate of Designation, the following
definitions shall apply:

 

(a) “Common Stock” shall mean the $0.001 par value common stock of the
Corporation.

 

(b) “Conversion Price” shall mean the price per share equal to the quotient of
the Original Issue Price (as defined below) divided by the Conversion Rate (as
defined in Section 4 below and as adjusted from time to time for
Recapitalizations and as otherwise set forth elsewhere herein), which equates to
an initial Conversion Price of $0.30 per share.

 

(c) “Distribution” shall mean the transfer by the Corporation of cash or other
property without consideration whether by way of dividend or otherwise, other
than dividends on Common Stock payable in Common Stock, or the purchase or
redemption of shares of the Corporation by the Corporation or its subsidiaries
for cash or property other than: (i) repurchases at the lower of cost or fair
market value of Common Stock issued to or held by employees, officers, directors
or consultants of the Corporation or its subsidiaries upon termination of their
employment or services pursuant to agreements approved by the Corporation’s
Board of Directors providing for the right of said repurchase and (ii)
repurchases at the lower of cost or fair market value of Common Stock issued to
or held by employees, officers, directors or consultants of the Corporation or
its subsidiaries pursuant to rights of first refusal contained in agreements
approved by the Corporation’s Board of Directors providing for such right.

 

(d) “Liquidation Preference” shall mean $20.00 per share for the Preferred Stock
(subject to adjustment from time to time for Recapitalizations as set forth
elsewhere herein).

 

(e) “Original Issue Price” shall mean $20.00 per share for the Preferred Stock
(subject to adjustment from time to time for Recapitalizations as set forth
elsewhere herein).

 

(f) “Preferred Stock” shall mean the Series E Preferred Stock.

 

(g) “Recapitalization” shall mean any stock dividend, stock split, combination
of shares, reorganization, recapitalization, reclassification, subdivision or
other similar event.

 



  1

   



 

(h) “Securities Purchase Agreement” shall mean the Securities Purchase Agreement
dated May 3, 2017, between the Corporation and Schneider Finance LLC, a Nevada
limited liability company.

 

For the purposes hereof, in addition to the terms defined elsewhere in this
Certificate of Designation, capitalized terms not otherwise defined herein shall
have the meanings set forth in the Securities Purchase Agreement.

 

2. Designation of Amount; Dividends. The number of shares constituting the
Preferred Stock shall be One Million (1,000,000). The holders of outstanding
shares of Preferred Stock shall not be entitled to receive dividends and there
shall be no dividends due or payable on the Preferred Stock.

 

3. Liquidation Rights.

 

(a) Liquidation Preference. In the event of any liquidation, dissolution or
winding up of the Corporation, either voluntary or involuntary (a “Liquidation
Event”), the holders of the Preferred Stock shall be entitled to receive, prior
and in preference to any Distribution of any of the assets of the Corporation to
the holders of the Common Stock by reason of their ownership of such stock, an
amount per share for each share of Preferred Stock held by them equal to the
Liquidation Preference specified for such share of Preferred Stock. If upon the
liquidation, dissolution or winding up of the Corporation, the assets of the
Corporation legally available for distribution to the holders of the Preferred
Stock are insufficient to permit the payment to such holders of the full amounts
specified in this Section 3(a), then the entire assets of the Corporation
legally available for distribution shall be distributed with equal priority and
pro rata among the holders of the Preferred Stock in proportion to the full
amounts they would otherwise be entitled to receive pursuant to this Section
3(a).

 

(b) Remaining Assets. After the payment or setting aside for payment to the
holders of Preferred Stock of the full preferential amounts specified in Section
3(a) above, the entire remaining assets of the Corporation legally available for
distribution by the Corporation shall be distributed pro rata to holders of the
Common Stock of the Corporation in proportion to the number of shares of Common
Stock of the Corporation held by them.

 

(c) Valuation of Non-Cash Consideration. If any assets of the Corporation
distributed to stockholders in connection with any Liquidation Event are other
than cash, then the value of such assets shall be their fair market value as
determined in good faith by the Board of Directors.

 

(d) Notional Conversion. Notwithstanding the above, for purposes of determining
the amount each holder of shares of Preferred Stock is entitled to receive with
respect to a Liquidation Event, each such holder of shares of Preferred Stock
shall be deemed to have converted (regardless of whether such holder actually
converted) such holder’s shares of Preferred Stock into shares of Common Stock
immediately prior to the Liquidation Event if, as a result of an actual
conversion, such holder would receive, in the aggregate, an amount greater than
the amount that would be distributed to such holder if such holder did not
convert such shares of Preferred Stock into shares of Common Stock. If any such
holder shall be deemed to have converted shares of Preferred Stock into Common
Stock pursuant to this paragraph, then such holder shall not be entitled to
receive any distribution that would otherwise be made to holders of Preferred
Stock that have not converted (or have not been deemed to have converted) into
shares of Common Stock.

 



  2

   



 

(e) Notice. The Corporation shall give each holder of record of Preferred Stock
written notice of any impending Liquidation Event not later than twenty (20)
days prior to the date of the stockholders’ meeting called or written consent to
approve such transaction, or twenty (20) days prior to the closing of such
transaction, whichever is earlier, and shall also notify such holders in writing
of the final approval of such transaction. The first of such notices shall
describe the material terms and conditions of the impending transaction and the
provisions of this Section 3, and the Corporation shall thereafter give such
holders prompt notice of any material changes. The transaction shall in no event
take place sooner than twenty (20) days after the Corporation has given the
first notice provided for herein or sooner than ten (10) days after the
Corporation has given notice of any material changes provided for herein;
provided, however, that subject to compliance with the NRS such periods may be
shortened or waived upon the written consent of the holders of Preferred Stock
that represent at least a majority of the voting power of all then outstanding
shares of such Preferred Stock, voting together as a single class.

 

(f) Contingencies. In the event of a Liquidation Event pursuant this Section 3,
if any portion of the consideration payable to the stockholders of the
Corporation is placed into escrow and/or is payable to the stockholders of the
Corporation subject to any contingencies (including, but not limited to,
earn-outs payable to the stockholders generally (and, for clarity, not including
any earn-out payable to an individual employee in his or her capacity as an
employee (and not with respect to any stock held by such employee) in
conjunction with employment arrangements)), the agreement for such Liquidation
Event shall provide that (i) the portion of such consideration that is not
placed in escrow and not subject to any contingencies (the “Initial
Consideration”) shall be allocated among the holders of capital stock of the
Corporation in accordance with subsections 3(a) through 3(d) as if the Initial
Consideration were the only consideration payable in connection with such
Liquidation Event and (ii) any additional consideration which becomes payable to
the stockholders of the Corporation upon release from escrow or satisfaction of
contingencies shall be allocated among the holders of capital stock of the
Corporation in accordance with subsections 3(a) through (c) after taking into
account the previous payment of the Initial Consideration as part of the same
transaction.

 

(g) Effect of Noncompliance. In the event the requirements of this Section 3 are
not complied with, the Corporation shall forthwith cause the closing of the
Liquidation Event to be postponed until the requirements of this Section 3 have
been complied with, in which event the rights, preferences, privileges and
restrictions of the holders of Preferred Stock shall revert to and be the same
as such rights, preferences, privileges and restrictions existing immediately
prior to the date of the first notice referred to in Section 3(e).

 

4. Conversion. The holders of the Preferred Stock shall have conversion rights
as follows:

 

(a) Conversion Rate. Each share of Preferred Stock shall be convertible, at the
option of the holder thereof, at any time after the date of issuance of such
share at the office of the Corporation or any transfer agent for the Preferred
Stock, into 66.666667 fully-paid, nonassessable shares of Common Stock (the
number of shares of Common Stock into which each share of Preferred Stock may be
converted is hereinafter referred to as the “Conversion Rate”). Upon any
decrease or increase in the Conversion Price for the Preferred Stock, as
described in this Section 4, the Conversion Rate shall be appropriately
increased or decreased.

 

(b) Mechanics of Conversion. No fractional shares of Common Stock shall be
issued upon conversion of Preferred Stock. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Corporation shall pay cash
equal to such fraction multiplied by the then fair market value of a share of
Common Stock as determined in good faith by the Board of Directors. For such
purpose, all shares of Preferred Stock held by each holder of Preferred Stock
shall be aggregated, and any resulting fractional share of Common Stock shall be
paid in cash. Before any holder of Preferred Stock shall be entitled to convert
the same into full shares of Common Stock, and to receive certificates therefor,
the holder shall either (A) surrender the certificate or certificates therefor,
duly endorsed, at the office of the Corporation or of any transfer agent for the
Preferred Stock or (B) notify the Corporation or its transfer agent that such
certificates have been lost, stolen or destroyed and execute an agreement
satisfactory to the Corporation to indemnify the Corporation from any loss
incurred by it in connection with such certificates, and shall give written
notice to the Corporation at such office that the holder elects to convert the
same.

 



  3

   



 

The Corporation shall, as soon as practicable after such delivery, or after such
agreement and indemnification, issue and deliver at such office to such holder
of Preferred Stock, a certificate or certificates for the number of shares of
Common Stock to which the holder shall be entitled as aforesaid and a check
payable to the holder in the amount of any cash amounts payable as the result of
a conversion into fractional shares of Common Stock, plus any declared and
unpaid dividends on the converted Preferred Stock. Such conversion shall be
deemed to have been made immediately prior to the close of business on the date
of such surrender of the shares of Preferred Stock to be converted, and the
person or persons entitled to receive the shares of Common Stock issuable upon
such conversion shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on such date.

 

(c) Adjustments for Subdivisions or Combinations of Common Stock. In the event
the outstanding shares of Common Stock shall be subdivided (by a
Recapitalization or otherwise), into a greater number of shares of Common Stock,
the Conversion Price of the Preferred Stock in effect immediately prior to such
subdivision shall, concurrently with the effectiveness of such subdivision, be
proportionately decreased. In the event the outstanding shares of Common Stock
shall be combined (by a Recapitalization or otherwise) into a lesser number of
shares of Common Stock, the Conversion Price in effect immediately prior to such
combination shall, concurrently with the effectiveness of such combination, be
proportionately increased.

 

(d) Adjustments for Subdivisions or Combinations of Preferred Stock. In the
event the outstanding shares of Preferred Stock shall be subdivided (by a
Recapitalization or otherwise), into a greater number of shares of Preferred
Stock, the Original Issue Price and Liquidation Preference of the Preferred
Stock in effect immediately prior to such subdivision shall, concurrently with
the effectiveness of such subdivision, be proportionately decreased. In the
event the outstanding shares of Preferred Stock shall be combined (by a
Recapitalization or otherwise) into a lesser number of shares of Preferred
Stock, the Original Issue Price and Liquidation Preference in effect immediately
prior to such combination shall, concurrently with the effectiveness of such
combination, be proportionately increased.

 

(e) Adjustments for Reclassification, Exchange and Substitution. Subject to
Section 3 above (“Liquidation Rights”), if the Common Stock issuable upon
conversion of the Preferred Stock shall be changed into the same or a different
number of shares of any other class or classes of stock, whether by
Recapitalization or otherwise (other than a subdivision or combination of shares
provided for above), then, in any such event, in lieu of the number of shares of
Common Stock which the holders would otherwise have been entitled to receive,
each holder of such Preferred Stock shall have the right thereafter to convert
such shares of Preferred Stock into a number of shares of such other class or
classes of stock which a holder of the number of shares of Common Stock
deliverable upon conversion of the Preferred Stock immediately before that
change would have been entitled to receive in such Recapitalization, all subject
to further adjustment as provided herein with respect to such other shares.

 

(f) Recapitalization. If at any time or from time to time there shall be a
Recapitalization of the Common Stock (other than a subdivision, combination or
merger or sale of assets transaction provided for elsewhere in this Section 4 or
in Section 3), provision shall be made so that the holders of the Preferred
Stock shall thereafter be entitled to receive upon conversion of the Preferred
Stock the number of shares of stock or other securities or property of the
Corporation or otherwise, to which a holder of Common Stock deliverable upon
conversion would have been entitled on such Recapitalization. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 4 with respect to the rights of the holders of the Preferred Stock
after the Recapitalization to the end that the provisions of this Section 4
(including adjustment of the Conversion Price then in effect and the number of
shares purchasable upon conversion of the Preferred Stock) shall be applicable
after that event as nearly equivalently as may be practicable.

 



  4

   



 

(g) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 4, the Corporation
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to each holder of Preferred Stock a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Corporation
shall, upon the written request at any time of any holder of Preferred Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, (ii) the Conversion Price at the time in
effect and (iii) the number of shares of Common Stock and the amount, if any, of
other property which at the time would be received upon the conversion of
Preferred Stock.

 

(h) Waiver of Adjustment of Conversion Price. Notwithstanding anything herein to
the contrary, any downward adjustment of the Conversion Price may be waived by
the consent or vote of the holders of the majority of the outstanding shares of
the Preferred Stock either before or after the issuance causing the adjustment.
Any such waiver shall bind all future holders of shares of Preferred Stock.

 

(i) Notices of Record Date. In the event that the Corporation shall propose at
any time:

 

(i) to declare any Distribution upon its Common Stock, whether in cash,
property, stock or other securities, whether or not a regular cash dividend and
whether or not out of earnings or earned surplus;

 

(ii) to effect any Recapitalization involving a change in the Common Stock; or

 

(iii) to voluntarily liquidate or dissolve or to enter into any transaction
deemed to be a liquidation, dissolution or winding up of the Corporation
pursuant to Section 3;

 

then, in connection with each such event, the Corporation shall send to the
holders of the Preferred Stock at least ten (10) days’ prior written notice of
the date on which a record shall be taken for such Distribution (and specifying
the date on which the holders of Common Stock shall be entitled thereto and, if
applicable, the amount and character of such Distribution) or for determining
rights to vote in respect of the matters referred to in (ii) and (iii) above.

 

Such written notice shall be given by facsimile or first class mail (or express
courier), postage prepaid, addressed to the holders of Preferred Stock at the
address for each such holder as shown on the books of the Corporation and shall
be deemed given on the date such notice is mailed.

 

The notice provisions set forth in this Section may be shortened or waived
prospectively or retrospectively by the consent or vote of the holders of a
majority of the Preferred Stock, voting as a single class and on an as-converted
basis.

 



  5

   



 

(j) Reservation of Stock Issuable Upon Conversion. The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock solely for the purpose of effecting the conversion of the shares of
the Preferred Stock, such number of its shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all then outstanding
shares of the Preferred Stock; and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the conversion
of all then outstanding shares of the Preferred Stock, the Corporation will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purpose.

 

5. Redemption. The holders of outstanding shares of Preferred Stock shall not be
entitled to any redemption rights and the Preferred Stock may not be redeemed by
the Corporation at any time.

 

6. Voting. Each holder of Preferred Stock shall be entitled to the whole number
of votes equal to the number of shares of Common Stock into which such holder’s
shares of Preferred Stock would be convertible on the record date for the
relevant vote or consent of stockholders, and on such as-converted basis shall
have voting rights and powers equal to the voting rights and powers of the
Common Stock. Each holder of Preferred Stock shall be entitled to receive the
same notice of any stockholders’ meeting, as well as the same notice of any
stockholder action to be taken by legally available means in lieu of a meeting,
as is provided to the holders of Common Stock in accordance with the bylaws of
the Company. The holders of Preferred Stock shall vote, on an as-converted basis
as described above, as a class with the holders of Common Stock as if all such
holders of Preferred Stock and Common Stock were a single class of securities,
upon any matter submitted to a vote of stockholders, except those matters
required by law or by the terms hereof to be submitted to a class vote of the
holders of Preferred Stock, in which case the holders of Preferred Stock only
shall vote as a separate class.

 

7. Reissuance of Preferred Stock. In the event that any shares of Preferred
Stock shall be converted pursuant to Section 4 or otherwise repurchased or
redeemed by the Corporation, the shares so converted, repurchased or redeemed
shall be cancelled and shall not be issuable by this Corporation.

 

8. Notices. Any notice required by the provisions of this Certificate of
Designation to be given to the holders of Preferred Stock shall be deemed given
by facsimile or if deposited in the United States mail, postage prepaid, and
addressed to each holder of record at such holder’s address appearing on the
books of the Corporation.

 

* * * *

 

 



6

